Dear Mr. Doughty:
We received your request on behalf of the West Carroll Parish Police Jury for our opinion regarding the dissolution or abolishment of a 911 Communications District.  The police jury created a 911 Communications District pursuant to La.R.S. 33:9101 which provides that the governing authority of any parish may by ordinance create a communications district composed of any part or all of the territory lying wholly within the parish.
It is well established that police juries have no other powers than those specifically delegated to them.  See Attorney General Opinion 00-277.  La.R.S. 33:1415 specifically provides that a parish governing authority that creates or establishes any board, commission, agency, ordistrict has the power to abolish it provided that any indebtedness of the board, commission, agency, or district is provided for prior to abolishment.  A parish governing authority shall not abolish any entity if state law requires its creation.  La.R.S. 33:9101 does not mandate that a parish governing authority create a communications district.  The word "may" is used in the statute, which signifies that the creation of such a district is optional.
Therefore, it is our opinion that the West Carroll parish police jury is empowered to abolish its 911 Communications District as provided for in La.R.S. 33:1415.  Because we have responded to your initial inquiry affirmatively, we will not address you second inquiry which asked for alternate courses of action.  We do point out, however, that La.R.S.33:9103 specifically allows for the parish governing authority to serve as the governing authority of a 911 Communications District in lieu of appointing a commission. If this is done, the parish governing authority assumes all powers and duties of the board of commissioners as provided for in the statute. Additionally, La.R.S. 33:1415 (E) specifically provides that the governing authority of the Parish of West Carroll is empowered to remove and replace board members or commissioners that it appoints for just cause.
We trust this adequately responds to your request.  If you have any questions or need additional information, please feel free to contact our office.
                      With kindest regards, Very truly yours,
                      RICHARD P. IEYOUB ATTORNEY GENERAL
                      BY: ___________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:crt